In the United States Court of Federal Claims

                                                   )
 OREGON HEALTH CO-OP,                              )
                                                   )
                         Plaintiff,                )
                                                   )             No. 18-94C
 v.                                                )             (Filed: July 14, 2020)
                                                   )
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                         Defendant.                )
                                                   )
                                                   )
                                                   )


                                              ORDER

      On July 13, 2020, the parties filed a stipulation for the entry of judgment. ECF No. 18.
Accordingly, the Clerk shall:

      •   Enter judgment in favor of Plaintiff Oregon’s Health Co-Op (“OHC”) in the amount of
          $24,994,828.27 on Count I of the Complaint

      •   Enter judgment in favor of the United States in the amount of $6,350,025.33

       The parties have agreed that the judgment in favor of the United States shall be paid
through deduction from the amount owed under this judgment to OHC upon submission of the
judgments to the Judgment Fund. Thus, the net amount payable by the United States to OHC is
$18,644,802.94.

       The Court further orders that Count II of the complaint be DISMISSED with prejudice.
Each side shall bear its own costs.

                 IT IS SO ORDERED.


                                                       s/ Elaine D. Kaplan
                                                       ELAINE D. KAPLAN
                                                       Judge